DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 01/03/2022 have been fully considered but they are not persuasive.
In re pages 8-9, the applicant argues that “The cited art, either alone or in combination, does not teach or suggest all the features of the independent claims. Independent claim 52 recites "determining, based on a consumption position of the first media asset, whether a resolution to the story are in the first media asset has been consumed; and in response to determining that the resolution to the story are in the first media asset has been consumed, generating for display ..." (emphasis added). Independent claim 62 recites similar features.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Hamaker et al. discloses in fig. 2, col. 6 lines 41-48 teaches “FIG. 2 further illustrates that words of the text 202 of the first version 108(1) are associated with respective positions on an example position line 206, while words of the text 204 of the second version 108(1) are associated with respective positions on an example position line 208.”, col. 3 lines 11-30 teaches “For instance, in the example of comparing text (e.g., from two different versions of an electronic book, a song, a video, or the like) the techniques may attempt to match each word within the two portions.  That is, in the electronic book example, the first word of the portion of the first version may be matched to the first word of the portion from the second version, and so on.  The techniques may log any instances where a word in one version does not find a corresponding match in the other version.  In some instances, the techniques may disregard certain types of words or symbols when identifying differences between versions.”, col. 7, lines 11-27 teaches “FIG. 2, for instance, illustrates that the word "that's" appears in the second version 108(2) of the eBook, but not within the first version 108(1).  FIG. 2 thus illustrates that the position of the word "that's" on the position line 208 includes an indication 210 that this word does not have a match in the other version 108(1) of the eBook.  In addition to identifying this difference between the two version of the eBook, the alignment 112 shows that the word "universally" in the first version 108(1) has a position that is different from this word's position in the second version 108(2) due the extraneous use of "that's" in the second version 108(2).” Hamaker et al. discloses in the example of comparing text (e.g., from two different versions of an electronic book, a song, a video, or the like) the techniques may attempt to match each word within the two portions.  That is, in the electronic book example, the first word of the portion of the first version may be matched to the first word of the portion from the second version, and so on. FIG. 2 further illustrates that words of the text 202 of the first version 108(1) are associated with respective positions on an example position line 206, while words of the text 204 of the second version 108(1) are associated with respective positions on an example position line 208. FIG. 2, for instance, illustrates that the word "that's" appears in the second version 108(2) of the eBook, but not within the first version 108(1).  FIG. 2 thus illustrates that the position of the word "that's" on the position line 208 includes an indication 210 that this word does not have a match in the other version 108(1) of the eBook.  In addition to identifying this difference between the two version of the eBook, the alignment 112 shows that the word "universally" in the first version 108(1) has a position that is different from this word's position in the second version 108(2) due the extraneous use of "that's" in the second version 108(2).The definition of “Resolution” from Merriam-Webster that “the act of determining”. Herein, based on the position of the first version, determines story arc has been consumed. In response to determining that generating display a summary.
Li discloses paragraph 0114 teaches “The e-book "AAA" may be divided into one or more files according to chapters, volumes, etc. The video "BBB" may be divided into different episodes and stored in a plurality of video files.  The video files may be local videos or online videos.”
Therefore, the combination of Hamaker and Li teach the limitation as claimed.
In re pages 8-9, the applicant argues that “The present specification discloses determination of a resolution of a story arc, eg., in a non-limiting example, "Harry [enters] the Hogwarts castle, which the media guidance application has identified as the given plot segment that represents a resolution to the story are of Harry's journey to Hogwarts" (paragraph [0042]; emphasis added). The claimed method or system "augments the user's engagement with the story and enhances their overall experience with the media asset" (paragraph [0042]). Regarding the importance of the claimed resolution, and non-limiting examples of the same, see, also, paragraphs [0005], [0010], [0019]-[0021], [0035], [0037], [0049], [0058]-[0060], [0120], [0123], [0128], [0131]-”
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., augments the user's engagement with the story and enhances their overall experience with the media asset) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 62, 53-61, 63-72 are rejected for the same reason as discussed in the corresponding paragraph 3-4 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 over of U.S. Patent No.10,147,461 (herein, “’461”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 52 of instant application
Claim 52 of this application 
Claim 1 of ‘461
A method for generating a summary of differences between first and second media assets including different versions of a story, the method comprising: 

retrieving a first description of a story arc in the first media asset, wherein in the first description comprises a first sequence of plot segments that collectively represent the story arc; 
retrieving a second description of the story arc in the second media asset, wherein the second description comprises a second sequence of plot segments that collectively represent the story arc; 


versions of a story, the method comprising:
receiving a user selection of a media asset; 

retrieving a first set of metadata associated with the first version of the media asset, the first metadata identifying a first sequence of plot segments that collectively represent a story arc in the first version of the media asset;  
retrieving a unique identifier associated with the story arc in both the first version and the second version of the media asset;  
determining a first plot segment in the first sequence represents a resolution 
to the story arc in the first version of the media asset based on detecting the 
unique identifier;  
retrieving a second set of metadata associated with the second version of the media asset, the second metadata identifying a second sequence of plot segments that collectively represent the 


comparing the first sequence of plot 
segments with the second sequence of plot segments to identify a set of plot 
segments representing a difference between the first sequence of plot segments and the second sequence of plot segments;  
determining, based on a consumption position of the first media asset, whether a resolution to the story arc in the first media asset has been consumed; and 
in response to determining that the resolution to the story arc in the first media asset has been consumed, generating for display a summary of the difference between the particular segment of the first sequence of plot segments and the corresponding 

asset is being accessed by the user, determining whether a given plot segment 
in the first sequence associated with a current play position corresponds to 
the first plot segment;  
in response to determining the given plot segment in the first sequence associated with the current play position corresponds to the first plot segment, detecting that the user, accessing the first version of the 

in response to detecting that the user has reached the plot segment that represents the resolution to the story arc in the first version of the media asset, generating 
for display a summary of the set of plot segments representing the difference 
between the first sequence of plot segments and the second sequence of plot segments.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘461. In conclusion, claim 52 of the instant application is anticipated by claim 1 of ‘461 in that claim 1 of ‘461 contains all the limitations of claim 52 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘461 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 52 is generic to all that is recited in claim 1 of ‘461. That is, claim 52 of instant application is anticipated by claim 1 of ‘461. 
Claim 53 of the instant application corresponds to claim 2 of ‘461 Patent.
Claim 54 of the instant application corresponds to claim 3 of ‘461 Patent.
Claim 55 of the instant application corresponds to claim 4 of ‘461 Patent.
Claim 56 of the instant application corresponds to claim 5 of ‘461 Patent.
Claim 57 of the instant application corresponds to claim 6 of ‘461 Patent.
Claim 58 of the instant application corresponds to claim 7 of ‘461 Patent.
Claim 59 of the instant application corresponds to claim 8 of ‘461 Patent.
Claim 60 of the instant application corresponds to claim 9 of ‘461 Patent.
Claim 61 of the instant application corresponds to claim 10 of ‘461 Patent.

Regarding claim 62 of instant application
Claim 62 of this application 
Claim 11 of ‘461
A system for generating a summary of differences between first and second media assets including different versions of a story, the system comprising: control circuitry configured to: 
determine that a story is available in a first media asset of a first type and a second media asset of a second type; 
retrieve a first description of a story arc in the first media asset, wherein the first description comprises a first sequence of 
retrieve a second description of the story arc in the second media asset, wherein the second description comprises a second sequence of plot segments that collectively represent the story arc; 


versions of a story, the system comprising: control circuitry configured to: 
receive a user selection of a media asset;  determine that the media asset is 
available in first and second versions, respectively;  retrieve a first set of 
metadata associated with the first version of the media asset, the first 
metadata identifying a first sequence of plot segments that collectively 

unique identifier associated with the story arc in both the first version and 
the second version of the media asset;  determine a first plot segment in the 
first sequence represents a resolution to the story arc in the first version of 
the media asset based on detecting the unique identifier;  
retrieve a second 
set of metadata associated with the second version of the media asset, the 
second metadata identifying a second sequence of plot segments that 
collectively represent the story arc in the second version of the media asset;  




in response to determining that the resolution to the story arc in the first media asset has been consumed, generate for display a summary of the difference between the particular segment of the first sequence of plot segments and the corresponding segment of the second sequence of plot segments.
while the first version of the media asset is being accessed by the user, 
determine whether a given plot segment in the first sequence associated with a 
current play position corresponds to the first plot segment;  
in response to determining the given plot segment in the first sequence associated with the current play position corresponds to the first plot segment, detect that the 
user, accessing the first version of the media asset, has reached the plot 
segment that represents the resolution to the story arc in the first version of 
the media asset;  and 
in response to detecting that the user has reached the plot segment that represents the resolution to the story arc in the first 
version of the media asset, generate for display a summary of the set of plot 

segments and the second sequence of plot segments.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘461. In conclusion, claim 62 of the instant application is anticipated by claim 11 of ‘461 in that claim 11 of ‘461 contains all the limitations of claim 62 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 11 of ‘461 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 62 is generic to all that is recited in claim 11 of ‘461. That is, claim 62 of instant application is anticipated by claim 11 of ‘461. 
Claim 63 of the instant application corresponds to claim 12 of ‘461 Patent.
Claim 64 of the instant application corresponds to claim 13 of ‘461 Patent.
Claim 65 of the instant application corresponds to claim 14 of ‘461 Patent.
Claim 66 of the instant application corresponds to claim 15 of ‘461 Patent.
Claim 67 of the instant application corresponds to claim 16 of ‘461 Patent.
Claim 68 of the instant application corresponds to claim 17 of ‘461 Patent.
Claim 69 of the instant application corresponds to claim 18 of ‘461 Patent.
Claim 70 of the instant application corresponds to claim 19 of ‘461 Patent.
Claim 71 of the instant application corresponds to claim 20 of ‘461 Patent.
Claim 72.
Claims 73, 75 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,147,461 (herein, “’461”) in view of US 2016/0034273 by Leupold et al. 
	Regarding claim 73 of the instant application, claim 1 of ‘461 teaches the claimed as discussed above, but fails to disclose the method wherein the generating for display includes generating for display a scrolling list of user selectable plot segments.
Leupold et al. discloses the method wherein the generating for display includes generating for display a scrolling list of user selectable plot segments (paragraph 0076 teaches scrolling bar, paragraph 0145 teaches “The device accesses (806) a comparison of at least a portion of a second version of a software program to a corresponding portion of a first version of the software program.  In some embodiments, the device accesses a comparison of the entire second version of the software program to the entire first version of the software program.  In some embodiments, the portion of the second version of the software program is user-selected.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein the generating for display includes generating for display a scrolling list of user selectable plot segments, as taught by Leupold et al. into claim 1 of ‘461, because such incorporation would allow more options to a user for comparing media asset, thus increase user flexibility of the system.

	Claim 75 is rejected for the same reason as discussed in the corresponding claim 73 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-58, 62-68, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,069,767 by Hamaker et al. in view of US 2018/0157657 by Li.

Regarding claim 52, Hamaker et al. discloses a method for generating a summary of differences between first and second media assets including different versions of a story, the method comprising: 
determining that a story is available in a first media asset of a first type and a second media asset of a second type (fig. 2, col. 6 lines 41-48 teaches “FIG. 2 further illustrates that words of the text 202 of the first version 108(1) are associated with respective positions on an example position line 206, while words of the text 204 of the second version 108(1) are associated with respective positions on an example position line 208.”); 
retrieving a first description of a story arc in the first media asset, wherein in the first description comprises a first sequence of plot segments that collectively represent the story arc (in addition to discussion above, fig. 2 shows display of a first description (202 or 204)); 
retrieving a second description of the story arc in the second media asset, wherein the second description comprises a second sequence of plot segments that collectively represent the story arc (in addition to discussion above, fig. 2 shows display of a second description (202 or 204)); 
comparing the first description with the second description to identify a difference between a particular segment the first sequence of plot segments and a corresponding segment of the second sequence of plot segments (in addition to discussion above, col. 3 lines 11-30 teaches “For instance, in the example of comparing text (e.g., from two different versions of an electronic book, a song, a video, or the like) the techniques may attempt to match each word within the two portions.  That is, in the electronic book example, the first word of the portion of the first version may be matched to the first word of the portion from the second version, and so on.  The techniques may log any instances where a word in one version does not find a corresponding match in the other version.  In some instances, the techniques may disregard certain types of words or symbols when identifying differences between versions.
determining, based on a consumption position of the first media asset, whether a resolution to the story arc in the first media asset has been consumed (in addition to discussion above, col. 7, lines 11-27 teaches “FIG. 2, for instance, illustrates that the word "that's" appears in the second version 108(2) of the eBook, but not within the first version 108(1).  FIG. 2 thus illustrates that the position of the word "that's" on the position line 208 includes an indication 210 that this word does not have a match in the other version 108(1) of the eBook.  In addition to identifying this difference between the two version of the eBook, the alignment 112 shows that the word "universally" in the first version 108(1) has a position that is different from this word's position in the second version 108(2) due the extraneous use of "that's" in the second version 108(2).”); and 
in response to determining that the resolution to the story arc in the first media asset has been consumed, generating for display a summary of the difference between the first description of the story arc and the second description of the story arc (in addition to discussion above, fig. 2 alignment 112 shows the summary of the difference).
Hamaker et al. fails to disclose wherein the particular segment comprises one or more scenes that are delineated by one or more changes.
Li discloses the method wherein the particular segment comprises one or more scenes that are delineated by one or more changes (paragraph 0114 teaches “The e-book "AAA" may be divided into one or more files according to chapters, volumes, etc. The video "BBB" may be divided into different episodes and stored in a plurality of video files.  The video files may be local videos or online videos.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein the particular segment comprises one or more scenes that are delineated by one or more changes, as taught by Li into the system of Hamaker et al., because such incorporation would allow more options to a user for comparing media asset, thus increase user flexibility of the system.

Regarding claim 53, Hamaker et al. discloses the first type of the first media asset and the second type of the second media asset, wherein retrieving the first description and the second description comprises searching metadata associated with the first media asset and the second media asset to identify metadata having story identifiers that correspond to the story arc (in addition to discussion above, fig. 2, col. 6 lines 43-56 teaches “FIG. 2 further illustrates that words of the text 202 of the first version 108(1) are associated with respective positions on an example position line 206, while words of the text 204 of the second version 108(1) are associated with respective positions on an example position line 208… In addition, word positions between the different versions may be identified, thus allowing annotations and other objects (e.g., illustrations, etc.) that are associated with particular words in one version to correctly map to the other version…. The locations or positions within a particular content item can be indicated in different ways, and different eBook formats often use different metrics to indicate position…..”), but fails to disclose the method wherein the 
Li discloses the method wherein the first type of the first media asset is an e- book and the second type of the second media asset is a movie (paragraph 0065 teaches “In addition, based on the association relationship, the e-book part corresponding to the video part being watched by the user may be determined.  In this way, when the user is watching the video, by clicking on the video part, the user may directly switch to the e-book part (e.g., a paragraph and a chapter) corresponding to the content currently being watched by the user.”).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 54, the method wherein searching metadata comprises: searching at least one of an online database, a social network, a blog, or subtitles associated with the second media asset for information that describes scenes or chapters in the second media asset; and generating metadata using the information that describes the scenes or chapters (in addition to discussion above, Hamaker et al., col. 2 lines 31-35 teaches “For instance, the electronic book may mark where the first chapter of the story begins.”, col. 10 lines 9-22 teaches “By partitioning the content items into chapters and running the chapters through the alignment process, the service 102 may identify the similar chapters and may attempt to align these similar chapters to identify differences there between.  Conversely, the overall similarities between the remaining chapters will likely be so low so as o cause the service 102 to indicate that these chapters as dissimilar from one another.”; Li, paragraph 0050, 0059 teaches “the association relationship may include an identifier of the video, at least one of the starting position of the corresponding video and the ending position of the corresponding video.  For example, the location, which is used to identify a start position or an end position to play a video, may be a time in the video or an identifier of a frame, etc. For example, the television play includes a plurality of episode sets, and each episode set is a video file.  In this case, the association relationship may include only an identifier of the video.  Preferably, the duration of the video clip is fixed in this case.  The association relationship may include only an identifier of the video and the initial position of the corresponding video part.”, 0060 teaches “The e-book may be an e-book in the form of a text, and it may also be an e-book in the form of an audio.  Accordingly, the second content may be a text content or an audio content in the e-book.  The association relationship includes an identifier of the e-book, and at least one of a start position and an end position of the corresponding e-book part.  The at least one second content is the context in at least a paragraph or a chapter.  For example, the second content may be all of the content in a paragraph or a chapter.  It may also be content selected from the paragraph or the chapter, e.g., the important content.”).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 55
in response to comparing the first description with the second description, determining that the second description includes fewer plot segments related to the story arc than the first description; 
selecting the plot segments related to the story arc that are included in the first description and are not included in the second description; and 
generating metadata associated with the selected plot segments, the metadata describing content in the selected plot segments with an indication that the first media asset includes a plot point that is not in the second media asset (in addition to discussion above, fig. 2, col. 3 lines 11-30 , col. 6 lines 41-56, col. 7, lines 11-27).

Regarding claim 56, Hamaker et al. discloses the method wherein generating for display the summary comprises at least one of presenting the selected plot segments to a user or generating a textual representation of the metadata (in addition to discussion above, fig. 2).

Regarding claim 57, Hamaker et al. discloses the method further comprising: 
in response to comparing the first description with the second description, determining that the second description includes more plot segments related to the story arc than the first description; 
selecting the plot segments related to the story arc that are included in the second description and are not included in the first description; and 
generating metadata associated with the selected plot segments, the metadata describing content in the selected plot segments with an indication that the second media asset includes a plot point that is not in the first media asset (in addition to discussion above, fig. 2, col. 3 lines 11-30 , col. 6 lines 41-56, col. 7, lines 11-27).

Regarding claim 58, Hamaker et al. discloses the method further comprising: 
in response to comparing the first description with the second description, identifying a first plot segment in the first description that has a plot descriptor that matches in part a second plot segment in the second description; 
retrieving a portion of the plot descriptor that is in the first plot segment and is not in the second plot segment; and 
adding the portion of the plot descriptor to the summary (in addition to discussion above, fig. 2, col. 3 lines 11-30 , col. 6 lines 41-56, col. 7, lines 11-27).

Claim 62 is rejected for the same reason as discussed in the corresponding claim 52 above.
Claim 63 is rejected for the same reason as discussed in the corresponding claim 53 above.
Claim 64
Claim 65 is rejected for the same reason as discussed in the corresponding claim 55 above.
Claim 66 is rejected for the same reason as discussed in the corresponding claim 56 above.
Claim 67 is rejected for the same reason as discussed in the corresponding claim 57 above.
Claim 68 is rejected for the same reason as discussed in the corresponding claim 58 above.

Regarding claim 72, Hamaker et al. discloses the method wherein a plot segment represents occurrence of an event within a plot (in addition to discussion above, col. 3 lines 11-30 teaches “For instance, in the example of comparing text (e.g., from two different versions of an electronic book, a song, a video, or the like) the techniques may attempt to match each word within the two portions.  That is, in the electronic book example, the first word of the portion of the first version may be matched to the first word of the portion from the second version, and so on.).

Claims 59, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,069,767 by Hamaker et al. and US 2018/0157657 by Li. in view of US 2015/0100520 by McDonald et al.

Regarding claim 59, Hamaker et al. discloses comparing the first description with the second description, comments adding to the summary (in addition to discussion Additionally or alternatively, the service 102 may desire to understand the differences to allow objects (e.g., annotations, llustrations, etc., col. 7 lines 28-43 teaches “Such annotations may include highlights, underlining, comments, ratings, tags, corrections, and other items of information relating to specific locations within the electronic content.  The annotations can be stored locally on the electronic readers, or may be stored remotely.  FIG. 2 illustrates that an annotation 212 is associated with the words "in possession."”) that are associated with one version of the book to map appropriately to another version.”), Li discloses wherein the particular segment comprises one or more scenes that are delineated by one or more changes (as discussed above), but fail to disclose the method further comprising: in response to comparing the first description with the second description, accessing a social network to identify a set of social commentary that relates to the difference between the first description and the second description; and adding the set of social commentary.
McDonald et al. discloses the method further comprising: in response to comparing the first description with the second description, accessing a social network to identify a set of social commentary that relates to the difference between the first description and the second description; and adding the set of social commentary (fig. 10, paragraph 0008, 0010, 0056 teaches “FIG. 10 depicts an aspect of the present invention enabling users with sufficient authority to review and compare different past versions of an argument, and read comments on changes that were made over time.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include commentary that relates to the difference, as taught by McDonald et al. into the system of Hamaker et al., 

Claim 69 is rejected for the same reason as discussed in the corresponding claim 59 above.

Claims 60, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,069,767 by Hamaker et al. and US 2018/0157657 by Li in view of US 2012/0216222 by Candelore.

Regarding claim 60, Hamaker et al. discloses determining whether a plot segment included in the second description and not included in the first description, Li discloses wherein the particular segment comprises one or more scenes that are delineated by one or more changes (as discussed above), but fails to disclose the method further comprising: determining whether a plot segment included in the second description and not included in the first description includes content that violates a parental control setting; and preventing the summary from being presented in response to determining the plot segment included in the second description and not included in the first description includes content that violates the parental control setting.
Candelore discloses the method further comprising: determining whether a plot segment included in the second description and not included in the first description includes content that violates a parental control setting; and preventing the summary from being presented in response to determining the plot segment included in the This process permits sending censored and uncensored content at the same time while not violating the sensibilities or values of some viewers.  The approach ties into the existing parental control system and uses signaling to allow a viewer to select between different parental control versions of the same content.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include content that violates a parental control setting, as taught by Candelore into the system of Hamaker et al. and Li, because such incorporation would allow more options to a user for comparing media asset, thus increase user flexibility of the system.

Claim 70 is rejected for the same reason as discussed in the corresponding claim 60 above.

Claims 61, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,069,767 by Hamaker et al. and US 2018/0157657 by Li in view of US 2014/0074855 by Zhao et al.

Regarding claim 61, Hamaker et al. discloses determining a reaction of a user, Li discloses wherein the particular segment comprises one or more scenes that are delineated by one or more changes (as discussed above), but fails to disclose the method further comprising: determining a reaction of a user to the summary; searching 
Zhao et al. discloses the method further comprising: determining a reaction of a user to the summary; searching for another story that includes similar differences in plot sequences as the story; and recommending another media asset representing the another story at a point in time in which a schedule of the user indicates the user has availability to access the another media asset (paragraph 0069, 0104 teaches “In another example, a "synchronization" relationship can be attributed to tags that correspond to the same scene, conversation or action in different instances of the same content.”, 0106 teaches “According to some embodiments, another type of connection indirectly links one or more tags that are associated with different versions of the same work……Thus, for example, a tag associated with a scene in one version can be connected with a tag associated with the same scene in another version without having an explicit link within the tags themselves.  FIG. 7 illustrates three exemplary indirect links 708, 710 and 712 that link the content versions represented by timeline 702, 704 and 706.”, 0116).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining a reaction of a user to the summary, as taught by Zhao et al. into the system of Hamaker et al. and Li, because such incorporation would allow more options to a user for comparing media asset, thus increase user flexibility of the system.

Claim 71 is rejected for the same reason as discussed in the corresponding claim 61 above.

Claims 73, 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,069,767 by Hamaker et al. and US 2018/0157657 by Li in view of US 2016/0034273 by Leupold et al.

Regarding claim 73, Hamaker et al. discloses determining a reaction of a user, Li discloses wherein the particular segment comprises one or more scenes that are delineated by one or more changes (as discussed above), but fails to disclose the method wherein the generating for display includes generating for display a scrolling list of user selectable plot segments.
Leupold et al. discloses the method wherein the generating for display includes generating for display a scrolling list of user selectable plot segments (paragraph 0076 teaches scrolling bar, paragraph 0145 teaches “The device accesses (806) a comparison of at least a portion of a second version of a software program to a corresponding portion of a first version of the software program.  In some embodiments, the device accesses a comparison of the entire second version of the software program to the entire first version of the software program.  In some embodiments, the portion of the second version of the software program is user-selected.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein the 

Claim 75 is rejected for the same reason as discussed in the corresponding claim 73 above.

Allowable Subject Matter
	Claims 74, 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/           Primary Examiner, Art Unit 2484